Title: To Thomas Jefferson from Isaac Harris, 5 October 1808
From: Harris, Isaac
To: Jefferson, Thomas


                  
                     Sir.
                     Albany Octr. 5th 1808
                  
                  Having wrote the manuscript I herewith transmit to You, in the zeal and fervency of mind to vindicate as far as my feble powers would contribute. to the salutary measures of the Government of my Country. with almost a decided determination to have it printed immediately after I should have Your approbation, without which I did not wish to offer any thing to the public, in which I had taken the liberty to mention Your name. But finding much was wrote, blaming the Government and considerable wrote in vindication, which occupied much of the attention of the public and occasioned much ungenerous recrimination and virulence, I until now defered my object. Knowing that my small production embraces some points on which little comparitively has been wrote, and being led from Southern prints to believe the Embargo would soon cease, concluded this perhaps would be a more favourable time than any other to offer this, to the public. As the violence of opposition to the measures of Government abates Men may be better prepared to listen to reason, (if any in it.) I have hastily copied with some alterations the accompanying from the original. If Sir, You approbate my performance please give a line by mail. pray allow for mistake in orthography and incorrect diction, as my time was much divided by business in writing and Copying—but if commited to print I will correct both. I have for two Years past spent my time in the New England States, Chiefly however in massachusetts and made myself acquainted with a large proportion of the leading politicians, from some of whom I have had much encouragement to commence the establishment of paper devoted to the promotion of Agricultural Manufactures and Mechanic arts. together with undeviating Republicanism, and have promises of able coadjutors in both departments. To furnish myself for such an undertaking I extended my tours in that section of the Union, and Cherished hopes of pecuniary ability arising from my own pursuits, but finding these st[eps] inadequate I must abandon (without aid) my so nearly matured plans. This City I fancied would be my best stand from its proximity to New England. the part of my Country to which my attention in the political Department would Chiefly be given. from an opinion that they are too much attached to England and English measures. which part however should be conducted with truth and unshaken firmness. on this subject Sir, I beg Your opinion also.
                  I am well Known by numbers of respectable friends [in] the Government of the Country many of whom I can refer to if requested and would go to prove no imposture. I am twenty eight Years old have a Wife and three Sons, to support and educate them handsomely is all I wish the Surplus of my time and money I freely devote to the interest of my Country. and this attachment to it did not arise from Speculation but is the effect of conviction  Strengthened by every Years observation and experience, & among my nearest relatives were found some of the most active defenders of the rights of my Country and all serves to confirm my attachment to it.
                  If Sir, it is Your pleasure to countenance my present or future undertakings—pray drop a line by an early opportunity to this City at which I wait the favour.
                  Sir Your devoted and very humble Servant
                  
                     Isaac Harris
                     
                  
               